LAZARD RETIREMENT SERIES, INC. Lazard Retirement International Equity Portfolio Lazard Retirement International Equity Select Portfolio Lazard Retirement International Strategic Equity Portfolio Supplement to Prospectuses dated May 1, 2012 The following replaces contrary information contained in the Prospectuses. Lazard Retirement International Equity Portfolio and Lazard Retirement International Strategic Equity Portfolio Each Portfolio may invest up to 15% of its assets in securities of companies whose principal business activities are located in emerging market countries. Lazard Retirement International Equity Select Portfolio The Portfolio may invest in securities of companies whose principal business activities are located in emerging market countries in an amount up to the current emerging markets component of the MSCI ACWI ex-U.S. plus 15%. Dated:May 31, 2012
